Filed 9/19/14 In re J.F. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.F., a Person Coming Under the                                B255646
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK87457)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

N.D. et al.,

         Objectors and Respondents.



         APPEAL from an order of the Superior Court of the County of Los Angeles,
Connie R. Quinones, Judge. Dismissed.
         Roni Keller, under appointment by the Court of Appeal, for Appellant Minor.
         John F. Krattli, County Counsel, Kristine P. Miles, Principal Deputy County
Counsel, for Plaintiff and Respondent.
         No appearance by Objectors and Respondents.
                                     INTRODUCTION


       J.F., a minor, appeals from the juvenile court’s order granting the request of
counsel for Jonathan F., his father (father),1 to be relieved as counsel of record. J.F.
contends that the juvenile court erred by granting the request because father was not
provided with notice of the request, and the request was made without good cause. We
dismiss the appeal as moot.


                  FACTUAL AND PROCEDURAL BACKGROUND


       On April 22, 2011, plaintiff and respondent Department of Family and Children’s
Services (Department) filed a so-called “not detained” petition on behalf of 17-month-old
J.F. pursuant to Welfare and Institutions Code2 section 300, subdivisions (b) and (g). The
petition allegations were made regarding the conduct of father and N.D. (mother). As to
father, it was alleged that he failed to provide J.F. with the necessities of life, his
whereabouts were unknown, and therefore J.F. was placed at risk of physical harm and
damage. On April 27, 2011, the juvenile court ordered the Department to present
evidence of its attempts to locate father; and on May 6, 2011, the juvenile court ordered
the Department to submit an “in/out removal order for father for 05/09/11.”
       On May 9, 2011, father “appeare[d] in custody” at a hearing in this matter and was
appointed counsel. Father also filed a statement of parentage stating that he lived with
J.F. from the time of his birth to January 2010; told friends, family, and co-workers that
J.F. was his child; and provided J.F. with the necessities of life.




1
       Father is not a party to this appeal.
2
       All further statutory references are to the Welfare and Institutions Code.


                                               2
       On July 6, 2011, the petition was sustained on the allegations involving mother.
The juvenile court dismissed the allegations involving father, and placed J.F. in the home
of mother.
       Father appeared for the August 1, 2012, and January 30, 2013, section 364
hearings. Although the juvenile court found that proper notice had been given for a
March 13, 2013, contested section 364 hearing, father did not appear at that hearing.
       On May 16, 2013, father called the children’s social worker (CSW) to inquire how
J.F. was “doing.” Father told the CSW that he continued to reside at the same address,
but provided the CSW with a new cellular telephone number because his cellular
telephone number had changed. Father stated that he had resumed making himself
available to his probation officer and participating in a 52-week parenting class. He
stated that it was a challenge to schedule a date and time to visit J.F. because father
worked six days a week and dedicated his day off to the “Cal Trans hours” he had to
“acquire.”
       On September 18, 2013, the group home where the mother and J.F. resided
reported that on at least one occasion during the prior “period of supervision,” father had
called to talk with J.F. by telephone, and had “dropped some money and supplies off” for
J.F. at the home of J.F.’s maternal grandfather. The CSW stated in the Department’s
September 18, 2013, status review report that, “[Father] has made limited efforts to
inquire regarding [J.F.’s] well being and in keeping [the Department] updated regarding
[father’s] whereabouts during this period of supervision and the quantity of his contact
with [J.F.] has been little to none. Further, he is no longer in compliance with his Terms
of Probation.”
       Father did not appear for the next section 364 hearing held on September 18,
2013.3 The juvenile court found that proper notice had been given for that hearing date.


3
       J.F. asserts that father was not given notice of the hearing, but J.F.’s citation to the
record does not support his assertion. As noted above, the record provides that the
juvenile court found that “notice of the proceedings has been given to all parties as
required by law.”

                                               3
Because mother requested a contested hearing, the matter was continued to November 12,
2013, and the juvenile court ordered that notice of that hearing be given to father.
        Father did not appear at the November 12, 2013, contested section 364 hearing.
The juvenile court found that proper notice had been given for that hearing date.
        On April 4, 2014, father’s counsel made a “Walk-on Request” to be relieved as
father’s counsel of record because the office of father’s counsel “has had no contact with
[father] for over a year (January 30, 2013).” The matter was set for hearing on April 11,
2014, but the hearing was ultimately continued on the court’s own motion to April 14,
2014.
        J.F. filed an opposition to the request by father’s counsel, asserting that the request
was a misuse of the “‘walk-on’ ex parte” process, father was not provided with notice of
the request, and the request is not supported by good cause. On April 14, 2014, the
juvenile court granted the request of father’s counsel. On April 15, 2014, J.F. filed a
timely notice of appeal.


                                        DISCUSSION


        J.F. contends that the juvenile court erred in allowing father’s counsel to withdraw
as father’s counsel of record because notice of the request was not provided to father, and
the request was made without good cause. On July 14, 2014, the juvenile court issued an
order terminating jurisdiction. We therefore asked the parties to submit letter briefs
addressing whether the appeal is moot because jurisdiction was terminated. The
Department contends the appeal is moot, and J.F. contends that it is not or that we should
exercise our discretion and reach the merits of the appeal. We agree with the
Department.
        It is our duty is to decide actual controversies by a judgment which can be carried
into effect, and not to give opinions upon moot questions. (Eye Dog Foundation v. State
Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536, 541.) “‘[T]he duty of this
court, as of every other judicial tribunal, is to decide actual controversies by a judgment

                                               4
which can be carried into effect . . . . [W]hen, pending an appeal from the judgment of a
lower court, and without any fault of the defendant, an event occurs which renders it
impossible for this court, if it should decide the case in favor of plaintiff, to grant him any
effectual relief whatever, the court will not proceed to a formal judgment, but will
dismiss the appeal.’” (Consol. Etc. Corp. v. United A. Etc. Workers (1946) 27 Cal.2d
859, 863, quoting Mills v. Green (1895) 159 U.S. 651, 653.) “A case becomes moot
when a court ruling can have no practical impact or cannot provide the parties with
effective relief.” (Simi Corp. v. Garamendi (2003) 109 Cal.App.4th 1496, 1503.) As a
general rule, termination of juvenile court jurisdiction renders an appeal from a previous
order in the dependency proceedings moot (In re C.C. (2009) 172 Cal.App.4th 1481,
1488) because, even if the appellate court were to find reversible error, it could afford no
direct relief. (In re Michelle M. (1992) 8 Cal.App.4th 326, 330.) The appeal here is moot
because the juvenile court terminated jurisdiction and any decision we might render
regarding this appeal cannot be carried into effect.
       On July 11, 2014, J.F. filed a notice of appeal concerning the juvenile court’s
order terminating jurisdiction.4 J.F. contends therefore that the appeal is not moot
because the juvenile court’s order is not final.5 It is speculative, however, whether J.F.
will be successful in his appeal of that order. In addition, “[W]here a judgment
dismissing the dependency action is challenged on appeal the case ‘is not moot if the
purported error is of such magnitude as to infect the outcome of [subsequent proceedings]
or where the alleged defect undermines the juvenile court’s initial jurisdictional finding.
Consequently the question of mootness must be decided on a case-by-case basis.’
[Citation.]” (In re Joshua C. (1994) 24 Cal.App.4th 1544, 1547-1548 [juvenile court’s

4
       J.F. requests that we take judicial notice of his notice of appeal filed on July 11,
2014, appealing the juvenile court’s order terminating jurisdiction and denying a request
to continue jurisdiction. We grant the request.
5
       J.F. concedes that the notice of appeal is premature, but contends that this “is
easily cured by either the liberal interpretation of this Court under California Rules of
Court, Rule 8.400(c)(2), or by a timely filing of a new notice of appeal . . . .”


                                              5
order terminating jurisdiction did not render the appeal to be moot when the appeal
concerned the propriety of continuing orders relating to custody and visitation.) Here, the
juvenile court’s order granting the request of counsel of father’s counsel to be relieved as
counsel of record does not affect the outcome of subsequent proceedings. If a subsequent
juvenile court proceeding occurs relating to J.F., father may retain counsel, or if qualified,
seek appointment of counsel, in that subsequent proceeding. The order allowing father’s
counsel to be relieved as counsel of record also in no way undermines the juvenile court’s
initial jurisdictional finding.
       J.F. also contends that we have the discretionary power to reach the merits of the
appeal, notwithstanding mootness, because the issues he asserts in his appeal—“the
prerequisites [for] granting leave to withdraw as counsel of record” and the “proper
exercise of judiciary discretion and constitutional constraint”—is “of sufficient
importance and of continuing interest.” These issues are not of sufficient importance and
of continuing interest so as to warrant our reaching the merits of the appeal
notwithstanding that the matter is moot. We decline to exercise such discretion.




                                              6
                                       DISPOSITION


      We dismiss the appeal as moot.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               MOSK, J., Acting P. J.

We concur:



             KRIEGLER, J.



             MINK, J.





      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                           7